DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 03/16/2021. Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No.10686826 to Goutal et al. (hereinafter Goutal) in view of U.S. Pat. No. 8296477 to Polk; Garret (hereinafter Polk). 

Regarding claim 1, referring to Fig. 11 of Goutal discloses a system comprising: one or more processors (Col. 17, line21, “one or more processors”);
 and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (Col. 17, lines 22-30 “…tangible and non-transitory…”)
 	receiving a message (FIG. 11, B1102) from a first electronic device (Col. 14, lines 56-58);
analyzing the message (FIG. 11, B1103) in order to identify a first content (i.e. content of the email) included in the message (FIG. 11, B1103) see also (Col.4, lines 64-67 to Col. 5, lines 1-2);
determining that a first address (suspicious URL) is embedded in the first content (FIG. 11, B1103), the first address being associated with a first network resource (FIG. 11, B1103 –network where message originated from);
generating a second address (i.e. rewriting the suspicious URL, FIG. 11, B1107) that is associated with a second network resource (destination mailbox, FIG. 11, B1107/1108);
generating a second content (i.e. the rewritten message, FIG. 11, B1107/B1108), the second address being embedded in the second content (FIG. 11, B1107/B1108);
causing the first content within the message to be replaced with the second content (FIG. 11, B1108; wherein the initial received content in FIG. 11, B1102 has been changed to a new content in FIG. 11, B1107); and
sending the message, that includes the second content, to a second electronic device (FIG. 11, B1108; computer where user mailbox resides).
Goutal does not explicitly disclose that the first and second contents are a first code and a second code respectively.
However, Polk discloses embedding different types of information in a QR codes such as an address (URL - ¶0006).
Thus, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Goutal by embedding the addresses (URLs) in a QR code as disclosed by Polk and be motivated in doing so based on the rationale of simple substitution of one known element (i.e. type of encoded message) for another to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Regarding claim 11, referring to Fig. 11 of Goutal discloses a method comprising: receiving a message (FIG. 11, B1102) from a first electronic device (Col. 14, lines 56-58); 
identifying a first content included in the message (FIG. 11, B1103) (i.e. content of the email) included in the message (FIG. 11, B1103) see also (Col.4, lines 64-67 to Col. 5, lines 1-2); 
determining that a first address (suspicious URL) is represented by the first content (FIG. 11, B1103), the first address being associated with a first network resource (FIG. 11, B1103 –network where message originated from); 
generating a second address (i.e. rewriting the suspicious URL, FIG. 11, B1107) that is associated with a second network resource (destination mailbox, FIG. 11, B1107/1108); 
generating a second content (i.e. the rewritten message, FIG. 11, B1107/B1108) that represents the second address (FIG. 11, B1107/B1108, the URL of the destination mailbox); 
causing the first content within the message to be replaced with the second content (FIG. 11, B1108; wherein the initial received content in FIG. 11, B1102 has been changed to a new content in FIG. 11, B1107); and 
sending the message, that includes the second code, to a second electronic device (FIG. 11, B1108; computer where end user mailbox resides).  
Goutal does not explicitly disclose that the first and second contents are a first code and a second code respectively.
However, Polk discloses embedding different types of information in a QR codes such as an address (URL - ¶0006).
Thus, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Goutal by embedding the addresses (URLs) in a QR code as disclosed by Polk based on the rationale of simple substitution of one known element (i.e. type of encoded message) for another to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).


Regarding claim 20, referring to Fig. 11 of Goutal discloses one or more computing devices (Col. 17, lines 60-61, “one or more computing devices”) comprising: 
one or more processors (Col. 17, line21, “one or more processors”); and 
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (Col. 17, lines 22-30 “…tangible and non-transitory…”): 
receiving a message (FIG. 11, B1102) associated with a first electronic device (Col. 14, lines 56-58); 
determining that a portion of the message includes a first content (FIG. 11, B1103) with a first embedded address (FIG. 11, B1103, suspicious URL); 
causing the first content to be removed from the message (FIG. 11, B1107, replace message M with message Mˊ means message M has been removed); 
generating a second content (i.e. the rewritten message, FIG. 11, B1107/B1108) with a second embedded address (FIG. 11, B1107/B1108, the rewritten URL); 
causing the second content to be included in the portion of the message (B1108; wherein the initial received content in FIG. 11, B1102 has been changed to a new content in FIG. 11, B1107); 
and sending the message, with the second content, to a second electronic device (FIG. 11, B1108; computer where user mailbox resides).
 Goutal does not explicitly disclose that the first and second contents are a first code and a second code respectively.
However, Polk discloses embedding different types of information in a QR codes such as an address (URL - ¶0006).
Thus, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Goutal by embedding the addresses (URLs) in a QR code as disclosed by Polk and be motivated in doing so based on the rationale of simple substitution of one known element (i.e. type of encoded message) for another to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 

Regarding claim 2, the modified invention of Goutal in view of Polk discloses the system as recited in claim 1. Polk further discloses wherein: the first code comprises at least one of a first Quick Response (QR) code, a first barcode, or a first specific code with which the first address is embedded (¶0006, “…various information encoding techniques, such as quick response (QR) codes and other types of bar codes, are used to encode and/or encrypt the information to be transferred. For example, QR codes can be used to encode URLs, telephone numbers, email addresses and contact information being transferred to a device”); 
and the second code comprises at least one of a second QR code or a second barcode, or a second specific code with which the second address is embedded (¶0006).  

Regarding claim 12, the modified invention of Goutal in view of Polk discloses the method as recited in claim 11. 
Polk further discloses wherein: identifying the first code included in the message comprises identifying, within the message, at least one of a first Quick Response (QR) code, a first barcode, or a first specific code with which the first address is embedded (¶0006, “…various information encoding techniques, such as quick response (QR) codes and other types of bar codes, are used to encode and/or encrypt the information to be transferred. For example, QR codes can be used to encode URLs, telephone numbers, email addresses and contact information being transferred to a device”); 
and generating the second code that represents the second address comprises generating at least one of a second QR code, a second barcode, or a second specific code with which the second address is embedded (¶0006).   


Regarding claim 3, Goutal in view of Polk discloses the system as recited in claim 1. Goutal further discloses wherein: 
the message is an email (Col.4, line 62, “electronic messages such as emails…”); 
determining that the first address is embedded in the first content comprise determining that a first Uniform Resource Locator (URL) is embedded in the first content (Col. 5, lines 46-58, wherein URLs embedded in electronic message are being selected for scanning); 
and generating the second address that is associated with the second network resource comprise generating a second URL (Col. 11, lines 40-49 “rewritten URL u′.sub.M,I”) that is associated with the second network resource (Col. 11, lines 40-49 “the end-user mailbox”).  
	However, Goutal does not explicitly discloses embedding the URL in first code such as quick response (QR) code or other barcodes.
	Polk discloses embedding URL in quick response (QR) code in (¶0006, “…QR codes can be used to encode URLs…”)
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the system of Goutal and Polk in claim 1 to include embedding URLs in quick response (QR) code as disclosed by Polk for the same reasons discussed in the rejection of claim 1. 

Regarding claim 13, Goutal in view of Polk discloses the method as recited in claim 11.
Goutal further discloses wherein: 
the message is an email (Col.4, line 62, “electronic messages such as emails…”); 
determining that the first address is represented by the first content comprise determining that a first Uniform Resource Locator (URL) is embedded in the first content (Col. 5, lines 46-58, wherein URLs embedded in electronic message are being selected for scanning); 
and generating the second address (Col. 11, lines 40-49 “rewritten URL u′.sub.M,I”) that is associated with the second network resource comprise generating a second URL that is associated with the second network resource.  (Col. 11, lines 40-49 “the end-user mailbox”).  
	However, Goutal does not explicitly discloses embedding the URL in first code such as quick response (QR) code or other barcodes.
	Polk discloses embedding URL in quick response (QR) code in (¶0006, “…QR codes can be used to encode URLs…”)
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the system of Goutal and Polk in claim 1 to include embedding URLs in quick response (QR) code as disclosed by Polk and be motivated in doing so based on the rationale of simple substitution of one known element (i.e. type of encoded message) for another to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Regarding claim 4, Goutal in view of Polk discloses the system as recited in claim 1. Goutal further discloses the operations further comprising:
 determining that the first network resource is at least one of a malicious resource or a suspicious resource (Col. 5, lines 48-50, “…Each such electronic message M may contain one or more URLs that may point the unsuspecting end-user to a malicious website…); and 
determining to replace the first content within the message based at least in part on the first network resource being the at least one of the malicious resource or the suspicious resource (Col. 15, lines 59-64 “…replacing the received original electronic message M with a modified electronic message M′ comprising a modified URL u′.sub.M,i that replaces the suspicious, original URL u.sub.M,i in the received original electronic message M with a rewritten URL that is configured to generate..”). 
	However, Goutal does not explicitly disclose having a first code within a message.
	Polk discloses having a quick response (QR) code within a message in (¶0006, “various information encoding techniques, such as quick response (QR) codes and other types of bar codes, are used to encode and/or encrypt the information to be transferred…”).
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the system of Goutal and Polk in claim 1 to include having a quick response (QR) code within a message as disclosed by Polk based on the rationale of simple substitution of one known element (i.e. type of encoded message) for another to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 

Regarding claim 14, Goutal in view of Polk discloses the method as recited in claim 11.
Goutal further discloses further comprising:
 determining that the first network resource is at least one of a malicious resource or a suspicious resource (Col. 5, lines 48-50, “…Each such electronic message M may contain one or more URLs that may point the unsuspecting end-user to a malicious website…); and 
determining to replace the first code within the message based on at least in part on the first network resource being the at least one of the malicious resource or the suspicious resource (Col. 15, lines 59-64 “…replacing the received original electronic message M with a modified electronic message M′ comprising a modified URL u′.sub.M,i that replaces the suspicious, original URL u.sub.M,i in the received original electronic message M with a rewritten URL that is configured to generate..”).  
	However, Goutal does not explicitly disclose having a first code within a message.
	Polk discloses having a quick response (QR) code within a message in (¶0006, “various information encoding techniques, such as quick response (QR) code and other types of bar codes, are used to encode and/or encrypt the information to be transferred…”).
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the system of Goutal and Polk in claim 1 to include having a quick response (QR) code within a message as disclosed by Polk and be motivated in doing so based on the rationale of simple substitution of one known element (i.e. type of encoded message) for another to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 

Regarding claim 10, Goutal in view of Polk discloses the system as recited in claim 1. Goutal further discloses wherein analyzing the message in order to identify the first code included in the message comprise at least: 
analyzing the message using one or more computer-vision techniques (Col.5, lines 59-67 to Col. 6, lines 1-12, wherein computer vision algorithms may be used to compute the suspicion score of the URLs in the message M); 
and identifying the first content in the message based at least in part on the analyzing the message (Col.5, lines 59-67 to Col. 6, lines 1-12, wherein the message M is analyzed and URLs are extracted from it for scanning).  
	However, Goutal does not explicitly discloses that the first content in the message is a quick response QR code or barcode
	Polk discloses the use of quick response (QR) code and other bar codes to encode information (message) to be transferred (¶0006, “various information encoding techniques, such as quick response (QR) codes and other types of bar codes, are used to encode and/or encrypt the information to be transferred”). 
	Thus, one of ordinary skill in the art would have found if obvious before the effective filing date of the claimed invention to encode the content of a message to be sent or transferred with quick response (QR) code as disclosed by Polk and be motivated in doing so based on the rationale of simple substitution of one known element (i.e. type of encoded message) for another to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Regarding claim 7, Goutal in view of Polk discloses the system as recited in claim 1. Goutal further discloses the operations further comprising: 
determining one or more characteristics associated with the first content (Col. 4, lines, 21-35, “Geolocation data and other parameters”, the scanning parameters are used for the analysis of suspicious URLs contained in the message in view of Col. 4, lines 61-67 to Col. 5, lines 1-6), and wherein generating the second content (Col. 15, lines 14-32, “a modified message M′’) that represents the second address (Col. 15, lines 14-32,  “the rewritten URLs {u′.sub.M,1, . . . , u′.sub.M,n}”) is based at least in part on the one or more characteristics (Col. 15, lines 15-16, “the optimal scanning parameters”)  and
 Polk discloses embedding different types of information in a QR codes such as an address (URL -¶0006).
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the method of Goutal and Polk to include encoding the URLs in messages with quick response (QR) code or other bar codes as disclosed by Polk and be motivated in doing so based on the rationale of simple substitution of one known element (i.e. type of encoded message) for another to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 

Regarding claim 17, Goutal in view of Polk discloses the method as recited in claim 11. Goutal further discloses further comprising: 
determining one or more characteristics associated with the first content (Col. 4, lines, 21-35, “Geolocation data and other parameters”, the scanning parameters are used for the analysis of suspicious URLs contained in the message in view of Col. 4, lines 61-67 to Col. 5, lines 1-6), and wherein generating the second content (Col. 15, lines 14-32, “a modified message M′’) that represents the second address (Col. 15, lines 14-32,  “the rewritten URLs {u′.sub.M,1, . . . , u′.sub.M,n}”) is based at least in part on the one or more characteristics (Col. 15, lines 15-16, “the optimal scanning parameters”)  and
 Polk discloses embedding different types of information in a QR codes such as an address (URL -¶0006).
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the method of Goutal and Polk to include encoding the URLs in messages with quick response (QR) code or other bar codes as disclosed by Polk and be motivated in doing so based on the rationale of simple substitution of one known element (i.e. type of encoded message) for another to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
 
Regarding claim 8, Goutal in view of Polk discloses the system as recited in claim 1. Goutal further discloses wherein causing the first content within the message to be replaced with the second content comprises at least: 
identifying a portion of the message that includes the first content (Col. 5, lines 46-58, “…more than one but fewer than all URLs may be selected for scanning…”, wherein more than one but fewer than all URLs mean a portion of the URLs); 
causing the first content to be removed from the portion of the message (Col. 15, lines 14-32, wherein replacing the selected URLs (portion of the URLs) in the original message M with rewritten URLs in the modified message M′ means that the selected URLs (portion of the URLs) in the original message M has been removed); and
 causing the second content to be placed at the portion of the message (Col. 15, lines 14-32, wherein replacing the selected URLs (portion of the URLs) in the original message M with rewritten URLs in the modified message M′ means that the URLs in the modified message M′ has been placed at the selected URLs (portion of the URLs) in the original message M). 
Goutal does not explicitly disclose that the first and second contents are a first code and a second code respectively.
However, Polk discloses embedding different types of information in a QR codes such as an address (URL - ¶0006).
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the system of Goutal and Polk in claim 1 to include having a quick response (QR) code within a message as disclosed by Polk and be motivated in doing based on the rationale of simple substitution of one known element (i.e. type of encoded message) for another to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 

Regarding claim 18, Goutal in view of Polk discloses the method as recited in claim 11. Goutal further discloses wherein causing the first content within the message to be replaced with the second content comprises at least: 
identifying a portion of the message that includes the first content (Col. 5, lines 46-58, “…more than one but fewer than all URLs may be selected for scanning…”, wherein more than one but fewer than all URLs mean a portion of the URLs); 
causing the first content to be removed from the portion of the message (Col. 15, lines 14-32, wherein replacing the selected URLs (portion of the URLs) in the original message M with rewritten URLs in the modified message M′ means that the selected URLs (portion of the URLs) in the original message M has been removed); and
 causing the second content to be placed at the portion of the message (Col. 15, lines 14-32, wherein replacing the selected URLs (portion of the URLs) in the original message M with rewritten URLs in the modified message M′ means that the URLs in the modified message M′ has been placed at the selected URLs (portion of the URLs) in the original message M). 
Goutal does not explicitly disclose that the first and second contents are a first code and a second code respectively.

However, Polk discloses embedding different types of information in a QR codes such as an address (URL - ¶0006).
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the system of Goutal and Polk in claim 1 to include having a quick response (QR) code within a message as disclosed by Polk and be motivated in doing so based on the rationale of simple substitution of one known element (i.e. type of encoded message) for another to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Regarding claim 9, the modified invention of Goutal in view of Polk discloses the system as recited in claim 1. 
Goutal further discloses wherein the second network resource includes at least one of a secure proxy; a remote browser; or a click-time protection service ((Col. 16, lines 44-50, “… the request initiated by the end-user clicking on the modified URL in message M′, calls on the URL scanning service to scan the retrieved original URL, through a selected proxy, using the retrieved optimal scanning parameters to determine the presence of a phishing website or other malicious network resource”).  
  
Regarding claim 19, Goutal in view of Polk discloses the method as recited in claim 11. 
Goutal further discloses wherein generating the second address that is associated with the second network resource comprises at least generating the second address that is associated with at least one of: a secure proxy; a remote browser; or a click-time protection service (Col. 16, lines 44-50, “… the request initiated by the end-user clicking on the modified URL in message M′, calls on the URL scanning service to scan the retrieved original URL, through a selected proxy, using the retrieved optimal scanning parameters to determine the presence of a phishing website or other malicious network resource”).  

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No.10686826 to Goutal et al. (hereinafter Goutal) in view of U.S. Pat. No. 8296477 to Polk; Garret (hereinafter Polk) and further in view of U.S. PGPub. No. 20200053111 to Jakobsson; Bjorn Markus (hereinafter Jakobsson).

 	Regarding claim 5, Goutal in view of Polk discloses the system as recited in claim 1.
However, Goutal in view of Polk does not explicitly disclose the following limitation:
 the operations further comprising: storing data representing a policy, the policy indicating that at least one of 
to replace codes included in messages; 
to replace codes that represent addresses associated with a type of network resource; 
to replace codes that are directed to a first user account; 
replace codes that are sent from a second user account; 
replace codes that are sent from a first device type; 
or replace codes that are directed to a second device type; and 
determining, based at least in part on the policy, to replace the first code within the message.  
Jakobsson discloses storing a policy to replace content such as attachment or a URL and a text included in messages (an email), (¶0343, “The security system intercepts the email E1 and identifies artifacts and text, and, based on a policy replaces at least some of these elements, resulting in an email E1′ that is sent to user B”)
	Invention of Polk already disclosed embedding different types of information messages in a QR codes such as an address (URL - ¶0006).
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the system of Goutal and Polk in claim 1 to include the teaching or storing a policy to replace the content included in messages as disclosed by Jakobsson and be motivated in doing so in order to enable a secure transmission of sensitive information such as bank account of individual-Jakobsson ¶0345 in part   

	Regarding claim 15, Goutal in view of Polk discloses the system as recited in claim 11.
However, Goutal in view of Polk does not explicitly disclose the following limitation:
  further comprising: storing data representing a policy, the policy indicating that at least one of: 
to replace codes included in messages; 
to replace codes that represent addresses associated with a type of network resource; 
to replace codes that are directed to a first user account; 
replace codes that are sent from a second user account; 
replace codes that are sent from a first device type; 
or replace codes that are directed to a second device type; and 
determining, based at least in part on the policy, to replace the first code within the message.  
Jakobsson discloses storing a policy to replace content such as attachment or a URL and a text included in messages (an email), (¶0343, “The security system intercepts the email E1 and identifies artifacts and text, and, based on a policy replaces at least some of these elements, resulting in an email E1′ that is sent to user B”)
	Invention of Polk already disclosed embedding different types of information (messages) in a QR codes such as an address (URL - ¶0006).
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the system of Goutal and Polk in claim 1 to include the teaching or storing a policy to replace the content included in messages as disclosed by Jakobsson and be motivated in doing so in order to enable a secure transmission of sensitive information such as bank account of individual-Jakobsson ¶0345 in part.   

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No.10686826 to Goutal et al. (hereinafter Goutal) in view of U.S. Pat. No. 8296477 to Polk; Garret (hereinafter Polk) and further in view of U.S. Pat. No 10880322 to Jakobsson et al. (hereinafter Jakobsson).

Regarding claim 6, Goutal in view of Polk discloses the system as recited in claim 1. However, Goutal in view of Polk does not explicitly disclose the following limitation:
wherein: analyzing the message in order to identify the first code comprises at least: analyzing the message to identify an attachment; 
and determining that the attachment includes the first code; 
and causing the first code within the message to be replaced with the second code comprises a least causing the first code in the attachment to be replaced with the second code. 
Jakobson discloses analyzing the message to identify an attachment (Col.9, lines 4-24, “…The security device identifies artifacts such as URLs, attachments,…”)
Jakobson discloses and determining that the attachment includes the first content (Col. 7, lines 20-23, “the type of attachments associated with the sender, including the headers associated with these attachments; the URLs and classifications of the associated websites included in messages sent by the sender…”)
Jakobson discloses and causing the first content within the message to be replaced with the second content comprises a least causing the first content in the attachment to be replaced with the second content (Col. 19, lines 64-67 to Col. 20, line 1-2 “…The scrubbing action involves determining that the email has an attachment, and that attachment is of a type that potentially could be executable. As a result of this determination, the attachment is replaced with a wrapped version of the same attachment, where the wrapper contains a reference to the email and its context…”).
	Invention of Polk already disclosed that first and second content in the (message) is quick response (QR) code or other barcodes in ¶0006.
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the system of Goutal and Polk to include replacing an executable attachment in a message with a modified or wrapped attachment as disclosed by Jakobsson and be motivated in doing so in order to deliver a safe content to the intended recipient-Jakobson abstract in part. 

Regarding claim 16, Goutal in view of Polk discloses the method as recited in claim 11. wherein: 
However, Goutal in view of Polk does not explicitly disclose the following limitation:
identifying the first code comprises at least: 
analyzing the message to identify an attachment; 
and determining that the attachment includes the first code; and 
causing the first code within the message to be replaced with the second code comprises a least causing the first code in the attachment to be replaced with the second code.  
Jakobson discloses analyzing the message to identify an attachment (Col.9, lines 4-24, “…The security device identifies artifacts such as URLs, attachments,…”)
Jakobson discloses and determining that the attachment includes the first content (Col. 7, lines 20-23, “the type of attachments associated with the sender, including the headers associated with these attachments; the URLs and classifications of the associated websites included in messages sent by the sender…”)
Jakobson discloses and causing the first content within the message to be replaced with the second content comprises a least causing the first content in the attachment to be replaced with the second content (Col. 19, lines 64-67 to Col. 20, line 1-2 “…The scrubbing action involves determining that the email has an attachment, and that attachment is of a type that potentially could be executable. As a result of this determination, the attachment is replaced with a wrapped version of the same attachment, where the wrapper contains a reference to the email and its context…”).
	Invention of Polk already disclosed that first and second content in the (message) is quick response (QR) code or other barcodes in ¶0006.
	Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify the system of Goutal and Polk to include replacing an executable attachment in a message with a modified or wrapped attachment as disclosed by Jakobsson and be motivated in doing so in order to deliver a safe content to the intended recipient-Jakobson abstract in part. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495                                                                                                                                                                                                        
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495